Case 1:19-cv-08087-UA Document2 Filed 08/29/19

JS 44C/SDNY CIVIL COVER SHEET
REV. 06/01/17

 

‘C|) $087

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
James Feltman, not individually but solely as chapter 11 trustee for TS Kossoff & Kossoff LLP and Irwin Kossoff

Employment, Inc.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Vincent E. Lazar, Jenner & Block LLP, 353 North Clark Street, Chicago, Steven G. Storch, Jeffrey Chubak, Storch Amini PC, 140 East 45th Street, 25th
Minois 60654, (312) 222-9350; Carl Wedoff, Jenner & Block LLP, 919 Third Floor, New York, New York 10017, (212) 490-4100

Avenue, New York, New York 10022, (212) 891-1600

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(BO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Motion to withdraw the reference of adversary proceeding pursuant to 28 U.S.C. § 157(d)

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No[¥]Yes[]

If yes, was this case Vol.[[] tnvol. [7] Dismissed. No[[] Yes [] _Ifyes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No —) Yes oO } ¢ - } (p ¥ 9 #2 2 3 Ly} q
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ ]367 HEALTHCARES 375 FALSE CLAIMS
[]110 INSURANCE { 1310 AIRPLANE PHARMACEUTICAL PERSONAL | }625 DRUG RELATED (1422 APPEAL 0)
[ 120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY geyzuRE OF PROPERTY 28 USC 158 ( 1376 QUI TAM
[ ] 130 MILLER ACT LIABILITY [ 1365 PERSONAL INJURY 21 USC 881 Dd 423 WITHDRAWAL [| ] 400 STATE
[ ] 140 NEGOTIABLE | ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 g90 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL [ ] 410 ANTITRUST
[1150 RECOVERY OF —[ ] 330 FEDERAL INJURY PRODUCT [ } 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS { } 450 COMMERCE
ENFORCEMENT LIABILITY [ } 460 DEPORTATION
OF JUDGMENT —_{ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ] 470 RACKETEER INFLU-
[3181 MEDICARE ACT __[ ] 345 MARINE PRODUCT { ]830 PATENT ENCED & CORRUPT
[ 1182 RECOVERY OF LIABILITY { ] 370 OTKER FRAUD _ ORGANIZATION ACT
DEFAULTED { | 380 MOTOR VEHICLE {3371 TRUTHIN LENDING { ]838 PATENT-ABBREVIATED NEW ORUG APPLICATION (RICO)
STUDENT LOANS = [ } 355 MOTOR VEHICLE [ ]} 840 TRADEMARK { }480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY ( ]490 CABLE/SATELLITE TV
[1153 RECOVERY OF —[_ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY ( ] 380 OTHER PERSONAL LABOR ( } 861 HIA (1395% { ]850 SECURITIES’
OF VETERAN'S —{ ] 362 PERSONAL INJURY - PROPERTY DAMAGE { ] 862 BLACK LUNG (823) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE —_[ ] 710 FAIR LABOR { ] 863 DIWC/DIWW (405(9)) EXCHANGE
{ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT { ] 864 SSID TITLE XVI
suITs { ] 720 LABOR/MGMT | ] 865 RSI (405¢g))
[ ] 190 OTHER PRISONER PETITIONS RELATIONS { ] 890 OTHER STATUTORY
CONTRACT ( ] 463 ALIEN DETAINEE { ] 740 RAILWAY LABOR ACT ACTIONS
( ] 195 CONTRACT [ 1510 MOTIONS TO FEDERAL TAX SUITS 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE {i AVE ACTIEMLA) a
LIABILITY 28 USC 2255 | ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ] 530 HABEAS CORPUS [ ] 790 OTHER LABOR Oefendant) [ ] 893 ENVIRONMENTAL
( | 535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
[ ] 540 MANDAMUS & OTHER = [ ] 794 EMPL RET INC 26 USC 7609 [ 1895 FREEDOM OF
0 ee SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [ ] 896 ARBITRATION
{1441 VOTING IMMIGRATION 899 ADMINISTRATIVE
{1210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS z
CONDEMNATION — [| ) 443 HOUSING/ { | 462 NATURALIZATION PROCEDURE ACTREVIEW OR
[ 1220 FORECLOSURE (1448 ACCOMMODATIONS { ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
{ 1230 RENT LEASE & (]555 PRISON CONDITION —[_ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS abe rarest OF
{ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
{ 1245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ 1290 ALL OTHER [ } 448 EOUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

[| CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137
UNDER F.R.C.P. 23 IF SO, STATE:
DEMANO 3 100,000,000+ OTHER JUDGE Vincent L. Briccetti DOCKET NUMBER’ 9-cv-4696

 

Check YES only if demanded in complaint
JURY DEMAND: 0 yes KNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-08087-UA Document 2 Filed 08/29/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
2 : Multidistrict Appeal to District
[x] 1 Original . | 2 Removed from [J 3 Femended C] 4 Reinstated or C] 5 cea oena, 16 Litigation O17 Judge from
Propeeding siete Pour abl preqpened peety (Transferred) Magistrate Judge

Appellate
C] a. all parties represented Court

CJ b, Atleast one party

C] 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
C11 us. PLAINTIFF =[[]2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION (_]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [11 (]1 CITIZEN OR SUBJECT OF A [13(13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPALPLACE []4[]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHQULD BE ASSIGNED TO: (_] WHITE PLAINS [x] MANHATTAN

DATE a fu] 19 SIGNAT TTORNEY.OF RECORD we TO PRACTICE IN THIS DISTRICT
wef 3 utea te [ YES (DATE ADMITTED Mo.02 yr,2008 )
RECEIPT # Attorney Bar Code # 4581807

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
